Case 6:20-cv-00445-RBD-LRH Document 2 Filed 03/12/20 Page 1 of 4 PageID 20




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


  RICHARD TEXAS,

         Plaintiff,

  v.                                                     CASE NO.:

  NEW WORLD VAN LINES OF FLORIDA, INC.,
  a Florida profit corporation,

         Defendant.
                                                     /

              DEFENDANT NEW WORLD VAN LINES OF FLORIDA, INC.’S
                    NOTICE OF REMOVAL OF CIVIL ACTION

         Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, and M.D. Fla. Loc. R. 4.02,

  Defendant New World Van Lines of Florida, Inc. (“NWVL”) respectfully submits this Notice

  of Removal of Civil Action from the County Court of the Ninth Judicial District in and for

  Orange County, Florida to the United States District Court for the Middle District of Florida.

  In support of this Notice of Removal, NWVL states:

         1.      Plaintiff Richard Texas (“Plaintiff”) filed a civil action against NWVL on or

  about February 3, 2020 in the County Court of the Ninth Judicial Circuit in and for Orange

  County, Florida, styled Richard Texas v. New World Van Lines of Florida, Inc., Case No:

  2020-CC-001738-O (the “State Court Action”).

         2.      Pursuant to 28 U.S.C. § 1446(a) and M.D. Fla. Loc. R. 4.02(b), true and legible

  copies of all process, pleadings, orders, and other papers from the State Court Action are

  attached collectively as “Exhibit 1.” To the best of NWVL’s knowledge, no other process,
Case 6:20-cv-00445-RBD-LRH Document 2 Filed 03/12/20 Page 2 of 4 PageID 21




  pleadings, orders, or other papers have been filed or served upon NWVL in the State Court

  Action.

            3.     This Notice of Removal is appropriate under 28 U.S.C. §§ 1331 and 1441,

  which provide that an action shall be removable if the Federal court has original jurisdiction

  over the subject matter of the Complaint. 28 U.S.C. § 1441(a). Original jurisdiction arises

  under circumstances where the controversy in the civil action involves a “federal question.”

  28 U.S.C. § 1331.

            4.     This Court has federal question jurisdiction over this action pursuant to 28

  U.S.C. § 1331 since Plaintiff has alleged a violation of unpaid overtime compensation under

  the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. Thus, this Court has original

  jurisdiction over the allegations in Plaintiff’s Complaint under 28 U.S.C. § 1331 and the action

  is removable pursuant to the provisions of 28 U.S.C. §§ 1441 and 1446.

            5.     Venue is proper in this Court pursuant to 28 U.S.C. 1441(a) because this District

  embraces the place where the State Court Action is pending.

            6.     NWVL was served in this action on February 10, 2020. Therefore, this Notice

  of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), i.e., within thirty (30) days of

  Plaintiff’s service of the Complaint upon NWVL in the State Court Action.

            7.     Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the service of this

  Notice of Removal, NWVL is filing a Notice of Filing Notice of Removal in the State Court

  Action, a copy of which is attached as “Exhibit 2”,1 and is serving a copy of this Notice of



  1
    Exhibit A to NWVL’s Notice of Filing Notice of Removal of Civil Action is not included since it is a copy of
  this document.




                                                        2
Case 6:20-cv-00445-RBD-LRH Document 2 Filed 03/12/20 Page 3 of 4 PageID 22




  Removal upon Plaintiff’s counsel.

          8.      NWVL does not, by filing this Notice of Removal, waive any defenses that may

  be available to it in this action.

          WHEREFORE, Defendant New World Van Lines of Florida, Inc. respectfully requests

  that this action, now pending in the County Court of the Ninth Judicial Circuit in and for

  Orange County, Florida, be removed therefrom to this Court and that further proceedings in

  this action be conducted in this Court as provided by law.

          Respectfully submitted this 11th day of March 2020.

                                       By: /s/ Robert G. Riegel, Jr.
                                          Robert G. Riegel, Jr.
                                          Florida Bar No. 0352759
                                          E-mail: rriegel@rtlaw.com

                                           Michael J. Lufkin
                                           Florida Bar No. 0030492
                                           E-mail: mlufkin@rtlaw.com

                                           ROGERS TOWERS, P.A.
                                           1301 Riverplace Boulevard, Suite 1500
                                           Jacksonville, FL 32207
                                           (904) 398-3911 – Telephone
                                           (904) 348-5894 – Facsimile

                                           Attorneys for Defendant




                                                3
Case 6:20-cv-00445-RBD-LRH Document 2 Filed 03/12/20 Page 4 of 4 PageID 23




                              CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that the foregoing Defendant’s Notice of

  Removal has been served this 11th day of March 2020 by e-mail and U.S. First Class Mail

  upon the following:

                                 Noah E. Storch, Esq.
                                 Cortney Walters, Esq.
                                 Richard Celler Legal, P.A.
                                 10368 W. SR 84, Suite 103
                                 Davie, FL 33324
                                 E-mail:   noah@floridaovertimelawyer.com
                                           cortney@floridaovertimelawyer.com

                                 Attorneys for Plaintiff



                                                    /s/ Robert G. Riegel, Jr.
                                                    Attorney




                                             4
